NO. 04-14-00363-CV

                                                            FILED IN
                                                     4th COURT OF APPEALS
                                  ****                SAN ANTONIO, TEXAS
                                                    07/14/2015 10:06:28 AM
                                                       KEITH E. HOTTLE
    IN THE COURT OF APPEALS FOURTH                           Clerk
                                              SUPREME JUDICIAL
              DISTRICT- SAN ANTONIO, TEXAS


                                  ****


 AUGUSTINE NWABUISI, ROSE NWABUISI, RESOURCE HEALTH
SERVICES, INC. d/b/a RESOURCE HOME HEALTH SERVICES, INC.,
            and RESOURCE CARE CORPORATION,

                               Appellants,

                                   V.

                       DANA D. MOHAMMADI,

                                Appellee


                                  ****


APPELLEE’S REPLY TO APPELLANTS’ RESPONSE TO THE COURT’S
                   MAY 28, 2015 ORDER


                                  ****


 EQUAL JUSTICE CENTER, Philip J. Moss, 8301 Broadway St., Ste. 309,
  San Antonio, Texas 78209, T: (210) 308-6222 Ext. 102, F: (210) 308-6223

                     ATTORNEY FOR APPELLEE
                                               ****

     TO THE HONORABLE COURT OF APPEALS: Now comes Appellee, Dana

D. Mohammadi, and respectfully submits Appellee’s Reply to Appellants’ Response

to the Court’s May 28, 2015 Order.

                          ARGUMENT AND AUTHORITIES

       Appellants’ Response to the Court’s May 28, 2015 Order fails to provide any basis as to

why Appellants’ entire appeal is not moot. Citing no authority and failing to address the pertinent

case law of Farkas and Bahar, Appellants simply contend that the entry of a subsequent order

superseding the appealed order is “improper.” (Appellants’ Response at 5). Likewise, Appellants’

Response does not address any of the arguments as to mootness raised in Appellee’s Brief and

discussed in the Court’s May 28, 2015 Order (Appellee’s Brief at 12-14).

       While failing to distinguish Farkas (Appellee’s Brief at 16), the posture of which is nearly

identical to the case before the Court, Appellants’ Response cites to numerous inapposite cases,

most of which have no bearing on the mootness issue (Appellants’ Response at 6-8). See

Halliburton Co. V. KBR, Inc. 446 S.W.3d 551 (Houston [1st Dist.] 2014)(finding appeal of motion

to compel arbitration not moot even though parties engaged in subsequent arbitration because

Court’s action could affect the rights of parties in regards to a motion to vacate the arbitration

award); Prescott v. McCann, 60 S.W.2d 548 (Tex.Civ.—El Paso 1933) (discussing requirement of

notice for appointment of a pre-judgment receiver); and Houston and BV Ry. Co. V. Hughes, 182

S.W.23 (Galveston 1916)(discussing mootness in the context of appointment of different receivers

in separate state court and federal court proceedings).




Page 2 of 3
       Finally, Appellee objects to the inaccurate and misleading statement of facts in Appellant’s

Response, which frequently fails to cite to the record on appeal. Among many misstatements,

Appellants’ falsely maintain that the Appellants’ appealed the subsequent amended and

supplemental turnover order (Appellants’ Response at 4, paragraph 9), that the receiver collected

monies for attorney’s fees in excess of the judgment (Appellants’ Response at 2, fn. 1), and that

the receiver collected funds to which the appellee is not entitled (Appellants’ Response at 6-7).

                        CONCLUSION AND PRAYER FOR RELIEF

     For all of the foregoing reasons, Resource’s appeal is moot in its entirety, and in the

alternative, the Original Turnover Order should not be disturbed as any alleged deficiencies have

been cured in the Amended Turnover Order.


                                                     Respectfully Submitted,

                                                     EQUAL JUSTICE CENTER
                                                     8301 Broadway St., Ste. 309
                                                     San Antonio, Texas 78209
                                                     T: (210) 308-6222 Ext. 102
                                                     F: (210) 308-6223

                                                     By: /s/ Philip J. Moss
                                                     Philip J. Moss
                                                     State Bar No.: 24074764




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served on the counsel of
record for the Appellants and the Court of Appeals on this the 14th day of July, 2015 by
electronic service.

                                                             /s/ Philip J. Moss
                                                             Philip J. Moss




Page 3 of 3